NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   HENRY JOSEPH PASKINS, Appellant.

                             No. 1 CA-CR 14-0790
                               FILED 3-1-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-448616-001
             The Honorable Christopher T. Whitten, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Christopher DeRose
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mikel Steinfeld
Counsel for Appellant
                            STATE v. PASKINS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Patricia A. Orozco joined.


J O N E S, Judge:

¶1            Henry Paskins was convicted on multiple counts but appeals
only his conviction and sentence for one count of child abuse of his seven-
year-old daughter, asserting the trial court committed prejudicial error by
admitting irrelevant evidence and allowing improper argument from the
State. For the following reasons, we affirm.

                 FACTS1 AND PROCEDURAL HISTORY

¶2              In October 2013, Scottsdale police officers were dispatched to
a church after receiving reports that individuals were trespassing on the
property. The first officer to arrive observed four individuals, later
identified as Paskins, his mother, his wife, and his daughter, S.P.,
(collectively, the family) sitting on a grassy area of the church property. The
officer approached the family and asked them to leave. The family refused.

¶3            Another officer arrived and issued a trespass warning to the
family. The family again refused to leave, with Paskins announcing “it
would be war” if the officers tried to make them leave. More officers
arrived, and church officials advised the family they did not have
permission to be on the property and asked them to leave. The family again
refused to leave.

¶4           The officers asked the family to leave one final time and
warned that if they did not do so they would be arrested. The family still
refused, and when two officers approached Paskins to arrest him, Paskins
threw his arms back and knocked the officers into the side of the church
building. During the ensuing scuffle, S.P., at her parents’ specific
command, began hitting one of the officers.


1     We view the facts in the light most favorable to upholding the verdict
and resolve all reasonable inferences against the defendant. State v. Harm,
236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (citing State v. Valencia, 186 Ariz. 493,
495 (App. 1996)).

                                       2
                            STATE v. PASKINS
                            Decision of the Court

¶5                Paskins continued to resist and officers eventually tased him.
The tasing did not completely stop Paskins’ struggle, but officers ultimately
brought him under control and arrested him. Even after he was subdued,
Paskins continued yelling at S.P. to fight the officers. A recording of the
event captured Paskins shouting, “fight now, [S.P.] fight . . . hit him now,”
“fight . . . in the name of Jehovah,” “punch him in the huevos,” and “hit him
now.”

¶6            Paskins was indicted for child abuse, a class four felony, in
violation of Arizona Revised Statutes (A.R.S.) section 13-3623(B)(1).2
Consistent with the statute, the indictment alleged Paskins, “under
circumstances other than those likely to produce death or serious physical
injury intentionally or knowingly caused or permitted [S.P.’s] person or
health to be injured or to be placed in a situation where her health was
endangered.” Paskins was tried jointly with his wife and mother.

¶7            At trial, the State argued Paskins placed S.P. in danger by
commanding her to engage in an altercation with police officers. The State’s
evidence included testimony from one of the officers S.P. attacked that,
when in uniform, he carries pepper spray, a taser, and a firearm with a
safety on the trigger, which is disengaged simply by pulling the trigger.
When the prosecutor inquired as to what would have happened if S.P. had
grabbed the officer’s gun, counsel for Paskins objected on relevance
grounds. The objection was sustained. When the officer was later asked
what he would do if anyone, a child or adult, grabbed one of his weapons,
the officer answered, “my number one priority is to not let them be armed
with my weapon.”

¶8            On redirect, the prosecutor again asked the officer what
would happen if S.P. was told “to grab onto an officer and somehow she
grabbed onto an officer’s gun,” and if that would create “a very dangerous
situation.” Counsel for Paskins’ wife objected on speculation and relevance
grounds, and the trial court again sustained the objection. The prosecutor
rephrased the question, asking generally, “if a child grabs your gun or an
officer’s gun or anything on them, can that be a very dangerous situation?”
Again, counsel for Paskins’ wife objected on relevance grounds but was
overruled, and the officer answered, “yes.”

¶9          A second officer who was also attacked by S.P. also testified.
When questioned by the prosecutor what would happen if S.P. grabbed his


2     Absent material changes from the relevant date, we cite a statute’s
current version.

                                       3
                           STATE v. PASKINS
                           Decision of the Court

gun, the trial court again sustained Paskins’ counsel’s relevance objection.
The State rephrased the question asking what the officer would do,
generally, if someone grabbed his weapon. Counsel for Paskins and his
mother both objected again, but the court overruled the objections, and the
officer testified he “would not let that happen.”

¶10           During the State’s closing argument, the prosecutor stated:

       And if you start trying to move your arms around, you start
       trying to prevent that by using any type of force, the situation
       gets very dangerous very quickly. Why? Because these
       officers are carrying a loaded gun on the side of their hip.
       That gun comes out. A finger touches those triggers — a lot
       of them don’t have [a] safety. That gun goes off. Bad things
       can happen.

Defense counsel did not object to this portion of the prosecutor’s argument.
Later in his argument, the prosecutor added:

       These officers had no intent to hurt [S.P.]. But that’s not what
       we’re here for. We’re here for what the danger could have
       been. What this situation could have resulted in and how
       dangerous it was. These officers are carrying loaded
       weapons.

Counsel for Paskins objected to the argument, but the trial court overruled
the objection.

¶11           The jury found Paskins guilty of child abuse, as well as three
counts of aggravated assault and one count of resisting arrest. He was
sentenced to three years’ probation on each count with all sentences to run
concurrently. Paskins timely appealed, and we have jurisdiction pursuant
to A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

I.     Officer Testimony

¶12            Paskins first argues the trial court erred in admitting the
officers’ testimony recounted above. Absent an abuse of discretion, we will
not disturb the court’s decision to admit evidence. State v. Stotts, 144 Ariz.
72, 82 (1985) (citing State v. Robles, 135 Ariz. 92, 94 (1983)).




                                      4
                            STATE v. PASKINS
                            Decision of the Court

¶13           Under Arizona Rule of Evidence 401, relevant evidence is any
evidence that “has any tendency to make a fact more or less probable than
it would be without the evidence; and . . . the fact is of consequence in
determining the action.” In other words, “evidence is relevant if it ‘relates
to a consequential fact’ that is placed in issue by ‘the pleadings and the
substantive law’ and if it ‘alters the probability, not proves or disproves the
existence, of a consequential fact.’” Yauch v. S. Pac. Transp. Co., 198 Ariz.
394, 401-02, ¶ 19 (App. 2000) (quoting Hawkins v. Allstate Ins., 152 Ariz. 490,
496 (1987)).

¶14           The indictment charged Paskins with intentional or knowing
child abuse in violation of A.R.S. § 13-3623(B)(1), which states in relevant
part:

       Under circumstances other than those likely to produce death
       or serious physical injury to a child[,] . . . any person who
       causes a child . . . to suffer physical injury or abuse or, having
       the care or custody of a child . . . who causes or permits the
       person or health of the child . . . to be injured or who causes
       or permits a child . . . to be placed in a situation where the
       person or health of the child . . . is endangered is guilty of an
       offense . . . [i]f done intentionally or knowingly.

Paskins argues testimony about the “theoretical possibilities from a gun
discharge that was never even threatened” was admitted erroneously
because the State “rendered risks of death or serious physical injury
irrelevant” by charging Paskins with child abuse “under circumstances
other than those likely to produce death or serious physical injury.” See
A.R.S. § 13-3623(B). We disagree.

¶15           Under Rule 401, any evidence that tends to make it more
probable that Paskins placed S.P. in a situation where her person or health
was endangered would be relevant. Because “endangered” is not defined
by the statute, we must construe it in accordance with its plain and ordinary
meaning. See State v. Mahaney, 193 Ariz. 566, 568, ¶ 12 (App. 1999) (noting
we refer to a widely used and established dictionary to determine a term’s
plain and ordinary meaning) (citing State v. Korzep, 165 Ariz. 490, 493 (1990),
and State v. Wise, 137 Ariz. 468, 470 n.3 (1983)). Endangerment is defined as
“[t]he act or an instance of putting someone or something in danger;
exposure to peril or harm.” Black’s Law Dictionary (10th ed. 2014). Thus,
any evidence showing Paskins placed S.P. in a situation exposing her to
danger, peril, or harm is relevant.




                                       5
                            STATE v. PASKINS
                            Decision of the Court

¶16           Paskins asserts the testimony at issue was about “loaded guns
and the possibility they could be discharged” and cause loss of life. But,
this mischaracterizes the evidence. The officers’ testimony was about the
general dangers associated with fighting an officer and the potential for
escalation given the officers’ need to protect themselves and prevent their
attackers from arming themselves with the officers’ weapons. See supra
¶¶ 7-9. The officers’ testimony was therefore relevant because it made it
more probable that Paskins placed S.P. in a situation where she was
endangered — a consequential fact — when he ordered her to attack the
officers. Therefore, we conclude the court did not abuse its discretion in
admitting the objected-to testimony.

¶17            Furthermore, the officers’ testimony did not address the
possibility that S.P. specifically could or would have been shot or otherwise
injured by a weapon. Although such testimony may have been too
speculative to assist the jury, and therefore inadmissible, see State v. Cruz,
218 Ariz. 149, 160, ¶ 45 (2008), defense counsels’ objections to questions
calling for such speculation were sustained. See supra ¶¶ 7-9. The jury was
instructed to disregard questions to which objections were sustained, and
we presume it did so. See State v. Lynch, 238 Ariz. 84, 93, ¶ 12 (2015) (citing
State v. Manuel, 229 Ariz. 1, 6, ¶ 25 (2011)).

II.    Closing Argument

¶18           Paskins next argues the trial court erred in allowing the
portions of the prosecutor’s closing argument noted above. See supra ¶ 10.
Because Paskins did not object to the first portion of the prosecutor’s
argument at trial, we review only for fundamental error. See State v. Comer,
165 Ariz. 413, 426 (1990) (“[F]ailure to object to a comment in closing
argument constitutes waiver of the right to review unless the comment
amounts to fundamental error.”) (citing State v. Thomas, 130 Ariz. 432, 435
(1981)). We find none.

¶19           As to the objected-to portion of the prosecutor’s closing
argument, we conduct harmless error review. See State v. Dann, 220 Ariz.
351, 373, ¶ 125 (2009) (noting alleged acts of prosecutorial misconduct are
reviewed for harmless error) (citing State v. Velazquez, 216 Ariz. 300, 311, ¶
47 (2007)). Attorneys are given wide latitude during closing argument and
may comment on the evidence as well as argue all reasonable inferences
therefrom. See State v. Zaragoza, 135 Ariz. 63, 68 (1983) (citing State v.
Mincey, 130 Ariz. 389, 409-10 (1981), and State v. Blazak, 114 Ariz. 199, 204
(1977)). Here, the prosecutor’s mention that the police officers were
carrying loaded weapons merely reiterates the testimony and draws the


                                      6
                           STATE v. PASKINS
                           Decision of the Court

reasonable inference that Paskins placed S.P. in danger by commanding her
to fight the officers.

¶20           The trial court did not abuse its discretion in allowing the
State’s argument, and we need not consider Paskins’ argument that he was
prejudiced. See State v. King, 158 Ariz. 419, 424 (1988) (holding that after
determining that error occurred, a court must evaluate the prejudicial
nature of the error) (citation omitted).

                                 CONCLUSION

¶21          Paskins convictions and sentences are affirmed.




                                 :ama




                                     7